SHAEPE, J.
Prior to the adoption of the present Code the statutes relating to interest and usur'y declared with reference to usurious contracts that they “cannot he enforced except as to the principal.” Accordingly in suits for the enforcement of such contracts wherever the defense of usury ha-s been -set up and -sustained, courts of equity as well as of law have constantly refused assistance to the suitor except upon the assumpticm that the principal exclusive of all interest constituted the entire debt. The provision, however, was newer construed as interfering with the equitable principle 'which requires that one who seeks equity must do equity, or as interdicting its application to a borrower who in the attitude of -a -complainant sedes relief from usury. In the numerous cases involving-usurious mortgages extending from Pearson v. Bailey, 23 Ala. 537 to Turner v. The Merchants Bank, 126 Ala. 397, our courts have followed the generally prevailing and well settled rule that- such *370remedy will be afforded to a complainant only upon tlie condition of his paying the amount equitably due which is considered to be, the sum loaned with legal interest.
The authority of a court of equity to impose those terms is not conferred by statute, nor is it exercised for the purpose of enforcing any contractual right. “Such authority belongs to the court by virtue of its general equity jurisdiction; and unless a statute exists providing that the party may have relief Avitliout tlie interposition of those terms, the rule will be invariably enforced.” — Tyler on Usury, 437.
The power of the legislature to prohibit courts of equ.ty from applying the maxim in cases involving usury is undoubted, and the question before us is aa'Iiether the change in the Avoiding of the statute referred to, Avrought by tlie adoption of the present Code has not effected such prohibition. The piamsion noAV is. that 'usurious contracts “cannot be enforced either at Iuav or in equitj'- except as to the principal.” — Code, 8 2(530. It is apparent that the insertion of the Avoids “either at Iuav or in equity” does not expressly affect the scope, of the statute as it stood before the change.
it is insisted for appellant that some change in effect, as Avell as in AArords, ivas intended, and that unless the altered provision be construed as divesting courts of equity of the right to require such condition of borrowers, nothing has been accomplished by the alteration, and the doing of a useless thing must be imputed to the legislature. The assumed consequence does not folloAV. Statutes are often found in separate enactments and in Code revisions as Avell Avhieli are merely declaratory of principles, already recognized as existing at common laAAg or in equity, or which have groAvn out of the construction placed by the courts upon some previous statute; and it frequently occurs in the revision of statutes, that'changes in their phraseology are made with no other intention than to render their meaning more definite and certain.
The case here under consideration involves a revision, and not the construction of a subsequent independent enactment upon the subject of a former one,
*371In Landford v. Dunklin, 71 Ala., on page 609, it is said: “No rule of statutory construction rests upon better reasoning than that, in the revision of statutes, alteration of phraseology, the omission or addition of words, will not necessarily change the operation or construction of former statutes The language of the statute as revised, or the legislative intent to change the former statute must be clear before it can be pronounced that there is a change of such statute in construction and operation.”
In Bradley v. State, 69 Ala. on page 322, the principle is thus stated: “In the amendment, or revision, or in the reenactment of statutes, changes of phraseology, the omission of words deemed superfluous, or the addition of words rendering the intention more clear, are not infrequent. The construction or operation of the statute is not varied because of such changes. Before the courts can pronounce that the law is changed, the legislative intention to change it must be evident; language must be employed, which" is not susceptible of any other just construction.” For 'the same doctrine see Dudley v. Steele, 71 Ala. 423; Sutherland on Stat. Con., § 256; Sedgwick on Con. Stat. pp. 229, 365.
The principle of constimction above quoted applied to the present statute, forces the- conclusion that the alteration was intended to and has effect only to declare a rule as applicable to courts of equity, which in those courts, had previously existed either by judicial construction of the statute, or upon the general but variable doctrine that equity follows the law; either of which sources of authority might have become a subject of dispute in the absence of a more definite statute. The change resulting from the revision imports no prohibition against the exercise of the right in equity to require that one who in the attitude of a 'complainant asks, not to enforce a contract, but to be relieved from a stipulation he has made to pay money, shall pay the borrowed money with legal interest as a condition to having such relief.
The bill does not attack or seek to rescind the contract because of misrepresentations made to her re-*372spouting tlie required rate of interest. Upon the ground of usury al-one the complainant has sought and obtained relief. To hold that in doing equity she should pay less tham the legal rate because her obligation was-bounded by the mortgage stipulation for six per cent, interest on the loan proper, would be in effect to hold that no usury existed- — -a result which would be inconsistent with the fight to any relief.
Affirmed.